Citation Nr: 0826460	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for polyarthralgia as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 21, 1990 to June 
28, 1990 and from September 12, 1990 to May 5, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision.  In February 2007, 
the veteran appeared in a video conference hearing before the 
undersigned and in August 2007, the Board remanded the matter 
for further development. 


FINDING OF FACT

Polyarthralgia was not present in service and is not 
otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for polyarthralgia 
including as attributable to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2003, June 2005, and 
August 2007, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In January 2007, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim.  Thus, the duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.   38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App.1, 8-9 (2005).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran's service personnel records reflect five months 
of foreign service and active duty in support of Operation 
Desert Shield/Storm from November 1990 to April 1991.  Her 
awards include the Southwest Asia Service Medal.  Therefore, 
she is a "Persian Gulf veteran" (i.e., had active military 
service in the Southwest Asian Theater of operations during 
the Gulf War) as defined by 38 C.F.R. § 3.317.

Here, while March 2005 records from M. Greenberg, M.D. noted 
x-rays of both hands were normal and a February 2007 letter 
from J. Houri, M.D. noted that he did not find any evidence 
of a definitive arthritic condition, multiple records showed 
diagnoses for polyarthralgia (records from J.D. Kriseman, 
M.D. dated in 2003 noted treatment for arthralgia; an April 
2004 VA examination report noted a diagnosis of 
polyarthralgia due to degenerative joint disease of the hands 
and knees; and most recently an October 2007 VA examination 
report noted a diagnosis of polyarthralgia).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination reports and Dr. 
Kriseman's records  noting diagnoses of polyarthralgia are 
more probative than Drs. Greenberg and Houri's findings of 
normal hands and no evidence of a definitive arthritic 
condition, respectively.  The VA examination reports were 
rendered upon thorough evaluation of the veteran and in 
accordance with VA examination protocols.  In particular, the 
October 2007 VA examination report was the most recent 
evaluation of the veteran's disability and was specifically 
requested by the Board to decipher the inconsistent diagnoses 
of the veteran's disability.  The examiner reviewed the 
claims folder in conjunction with the examination and 
proffered extensive testing results (to include clinical 
range of motion testing and review of previous x-rays) in the 
examination report.  On the other hand, Drs. Greenberg and 
Houri's reports were sparse and offered little data to 
support their findings.  Indeed, the main source of testing 
appears to have been x-rays.  Therefore, the Board finds that 
the weight of the evidence demonstrates that the veteran's 
disability has been diagnosed as polyarthralgia.  

However, the very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Moreover, the VA Secretary has not, 
to date, determined that polyarthritis warrants a presumption 
of service connection. Therefore, the Board finds that, under 
either the prior or revised criteria of 38 C.F.R. § 3.317, 
the veteran's claim for service connection for polyarthralgia 
due to an undiagnosed illness clearly must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection for polyarthralgia is not warranted on a 
direct basis.  Service treatment records are silent as to any 
complaints or findings of polyarthralgia.  The examination at 
service discharge noted all around normal evaluations.  Also, 
on the Report of Medical History at the time, as to the 
question of have you ever had or have you now swollen or 
painful joints, she indicated no.  The first indication of a 
disability in the record is not until a November 2001 record 
from Dr. Kriseman noting resolving arthralgia, which is 10 
years after service discharge.  Such a lapse in time is a 
factor for consideration in deciding a service connection 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, there is no competent medical opinion which 
relates current disability to service.  In fact, pursuant to 
the Board's August 2007 remand, VA afforded the veteran 
another examination in October 2007.  Upon examination of the 
veteran and review of the claims folder, the examiner noted a 
diagnosis of polyarthralgia and opined that it was less 
likely as not (less than 50 percent probability) that 
polyarthralgia was caused by or a result of service during 
the Gulf War era.  Accordingly, service connection for 
polyarthralgia on this basis is likewise unwarranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to her observations of her disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that she currently has polyarthralgia related to 
service) because she does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for polyarthralgia as a qualifying chronic 
disability under 38 C.F.R. § 3.317 is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


